Citation Nr: 0929617	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-36 510 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION


The Veteran had active service from January 1943 to January 
1946.  The appellant claims as the surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision 
rendered by the Salt Lake City, Utah, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of service connection 
for cause of death.  At the time of his death, the Veteran 
was service connected for traumatic arthritis of the left 
calcaneo-astragalus joint.  The Veteran died in March 2008.  
The cause of death was shown to be respiratory failure, 
seizures, encephalomalacia, cerebral infarctions and 
meningioma resection, and urinary tract infection.  

A review of the record discloses that the appellant has not 
been given proper Veterans Claims Assistance Act of 2000 
(VCAA) notice.  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
held, inter alia, that in the context of a claim for service 
connection for the cause of a veteran's death for the purpose 
of Dependency and Indemnity Compensation (DIC) benefits, the 
VCAA notice must include: (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  The Board 
finds that the appellant has not been afforded such notice.  

Also, the Board finds that a remand is warranted to allow for 
additional development of this claim.  The Veteran's death 
certificate shows that he died in a VA Medical Center (VAMC).  
The Board finds that the records surrounding the Veteran's 
death should be obtained.  Furthermore, the appellant should 
be contacted and asked to provide information about where the 
Veteran was treated from May 2007 until his death. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must ensure that all 
notification and development action 
required by the VCAA is completed.  
The VCAA notice must specifically include: 
(1) a statement of the disabilities for 
which the Veteran was service connected at 
the time of his death; (2) an explanation 
of the evidence and information required 
to substantiate a DIC claim based on 
previously service-connected disability; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on disability not yet service 
connected.  Hupp, 21 Vet. App. at  352-53.  

2.  Request and associate with the 
Veteran's file all VAMC records relating 
to the Veteran's terminal hospitalization 
and death.   

3.  The AOJ should also contact the 
appellant and ask her where the Veteran 
was treated from May 2007 until his death.  
Once a response is given, those record 
should be requested and associated with 
the Veteran's file.  

4.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim.  If 
the benefit sought remains denied, she and 
her representative should be sent a 
supplemental statement of the case and 
afforded the appropriate time to respond.  
The claim should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

